Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20084101F
Release Date: 10/10/2008
CC:LM:CTM:LA:2
POSTF-118789-08
UILC:

461.05-03

date:

June 11, 2008

to:

from:

subject:

Technical Advisor, Media and Entertainment
(Pre-Filing &Technical Guidance, Technical Advisors, Group 5)
Industry Counsel For Media
(Large & Mid-Size Business)

Accrual of Telecast License Fees
This Chief Counsel Advice responds to your request for assistance. This advice may
not be used or cited as precedent.
LEGEND
Taxpayer
Date 1
Date 2
Date 3
Date 4
Sports Leagues
Teams
Sport 1
Sport 2
Sport 3
Operating

=
=
=
=
=
=
=
=
=
=
=

------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

We respond to your request for advice on the accrual and amortization of the liabilities
of Taxpayer for fees for rights to telecast sporting events under three license
agreements. This advice is subject to 15-day post-review by the National Office. CCDM
33.1.2.3.2. In accordance with IRC §6110(k)(3), this advice should not be cited as
precedent.

POSTF-118789-08

2

ISSUE
Whether Taxpayer properly accrued its liability for annual license fees under an
agreement for rights to telecast sporting events as they occurred over a multi-year term
even though the fees were payable in installments, some of which were due in the
following tax year?
CONCLUSIONS
After reviewing the agreements and applicable authorities, we conclude that Taxpayer
properly accrued its annual license fee liabilities as the sporting events occurred and it
was entitled to telecast the games, that is, when the liabilities were fixed, and economic
performance occurred.
FACTS
Taxpayer, an accrual-basis taxpayer, is a television network and cable/satellite
programming provider, which transmits television programming to local television
stations for broadcast to television viewers and to cable and satellite operators for
distribution to subscribers. Taxpayer uses a fiscal year ending Date 1. Taxpayer
entered into three contracts (“telecast contracts”) with Sports Associations,
unincorporated, non-profit associations of Teams that oversee and produce
interscholastic sporting events for their members.
The telecast contracts each grant -------------exclusive rights to telecast, on a live or
delayed basis, a specified number of Sport 1 or Sport 2 games per Operating year
(beginning on Date 2) as well as rights to telecast additional sporting events (for
example, Sport 3). Taxpayer agrees to telecast the Sport 1 or Sport 2 games on a
national or regional basis and to pay annual fees in installments due over the Operating
year before, during and following the respective sports season. Two of the contracts
provide for final annual fee installments to be paid in the fiscal year following the
season, on Date 3 and Date 4, respectively. None of the telecast contracts call for
installments to be made in fiscal years prior to a respective sports season. A season’s
games are played entirely within a single fiscal year since the Sport 1 season runs from
September through January and the Sport 2 season runs from November through
March of an Operating year. The telecast contracts are for terms from seven to ten
years in length.
For tax purposes, Taxpayer accrues the entire annual fee for rights to telecast a
season’s games in the year the games are played and most of the installments are due,
even though some installments are not due until the subsequent year.

POSTF-118789-08

3

LAW
Section 461(a) provides that the amount of any deduction or credit must be taken for the
taxable year that is the proper taxable year under the method of accounting used by the
taxpayer in computing taxable income.
Section 1.461-1(a)(2)(i) of the Income Tax Regulations provides that, under an accrual
method of accounting, a liability is incurred, and is generally taken into account for
federal income tax purposes, in the taxable year in which (1) all the events have
occurred that establish the fact of the liability, (2) the amount of the liability can be
determined with reasonable accuracy, and (3) economic performance has occurred with
respect to the liability (the "all events test"). See also § 1.446-1(c)(1)(ii)(A).
The first prong of the all events test requires that all the events have occurred that
establish the fact of the liability. Therefore, it is fundamental to the all events test that
although expenses may be deductible before they become due and payable, liability
first must be firmly established. United States v. General Dynamics Corp., 481 U.S. 239,
243-4 (1987).
Generally, under § 1.461-1(a)(2), all the events have occurred that establish the fact of
the liability when (1) the event fixing the liability, whether that be the required
performance or other event, occurs, or (2) payment therefore is due, whichever
happens earliest. Rev. Rul. 80-230, 1980-2 C.B. 169; Rev. Rul. 79- 410, 1979-2 C.B.
231, amplified by Rev Rul. 2003-90, 2003-2 C.B. 353. The terms of a contract are
relevant in determining the events that establish the fact of a taxpayer's liability. See,
e.g., Decision, Inc. v. Commissioner, 47 T.C. 58 (1966), acq., 1967-2 C.B. 2.
Section 461(h) and § 1.461-4 provide that, for purposes of determining whether an
accrual basis taxpayer can treat the amount of any liability as incurred, the all events
test is not treated as met any earlier than the taxable year in which economic
performance occurs with respect to the liability.
Section 1.461-4(d)(2) provides that if a liability of a taxpayer arises out of the providing
of services or property to the taxpayer by another person, economic performance
occurs as the services or property is provided.
Section 1.461-4(d)(3) provides that if a liability of a taxpayer arises out of the use of
property by the taxpayer, economic performance occurs ratably over the period of time
the taxpayer is entitled to the use of the property.
ANALYSIS
The all-events test is met, with respect to Taxpayer's liability for an annual fee for rights
to telecast Sport 1 or Sport 2 games, in the year the games are played and the initial
installment payments are due. The fact that final installment payments may be due in a
subsequent year does not prevent accrual in the year the games are played since

POSTF-118789-08

4

Taxpayer’s liability is fixed by the earlier of performance or payment being due. See
Rev. Rul. 80-230; Rev. Rul. 79-410. The amount of the liability can be determined with
reasonable accuracy in the year the games are played. Economic performance with
respect to the annual fee liability also occurs in the year the games are played, ratably
on a game-by-game basis as Taxpayer is entitled to broadcast games. See § 1.4614(d)(3).
The fact of the liability for the annual license fees was not established when Taxpayer
executed the telecast contracts. It is well established that an accrual basis obligor is not
permitted to deduct an expense stemming from a bilateral contractual arrangement, that
is, mutual promises, prior to the performance by the obligee, whether performance of
services, delivery of goods or, as in this case, the availability of property for use by the
obligor. Rev. Rul. 2007-3, 2007-1 C.B. 350 (holding that the mere execution of a
contract, without more, does not establish the fact of a taxpayer's liability) and Rev. Rul.
80-182, 1980-2 C.B. 167, citing Levin v. Commissioner, 21 T.C. 996 (1954), aff'd, 219
F.2d 588 (3d Cir. 1955) (an agreement for subway advertising to be performed in the
next year did not establish the fact of the taxpayer's liability but was simply an
agreement under which a liability would be incurred in the future) and Amalgamated
Housing Corp. v. Commissioner, 37 B.T.A. 817 (1938), aff'd per curium, 108 F.2d 1010
(2d Cir. 1940) (an agreement to renovate property in the future did not establish the fact
of the taxpayer's liability; the accrual was for services in renovating, not the duty to
renovate). See also, Consolidated Foods Corp. v. Commissioner, 66 T.C. 436, 442-443
(1976), (the signing of a 25-year lease agreement did not fix the lessee's liability for all
25 years of lease payments). Thus, the mere execution of the telecast contracts by
Taxpayer was not sufficient, by itself, to establish the fact of Taxpayer’s liabilities for
annual fees payable for rights to telecast games to be played in subsequent years.
CONCLUSION
Taxpayer’s liabilities under the telecast contracts for annual license fees are incurred
season-by-season because the fact of liability is established as games are played and
the initial installments become due and economic performance occurs as Taxpayer is
entitled to telecast the games.

